UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4958



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LANDO ADKINS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CR-03-135)


Submitted:   April 30, 2004                   Decided:   June 7, 2004


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Megan J. Schueler,
Assistant Federal Public Defender, Jonathan D. Byrne, Legal
Research and Writing Specialist, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, Joshua C. Hanks,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lando Adkins was convicted of possession of a firearm by

a convicted felon, 18 U.S.C. § 922(g) (2000).             He appeals the

district court’s denial of his motion to suppress evidence acquired

in a warrantless search of the vehicle in which he was a passenger.

Finding no error, we affirm.

           Adkins filed a motion to suppress the evidence discovered

in the vehicle in which he was passenger as illegally seized.           He

asserted that the officer who stopped the car, West Virginia State

Police Senior Trooper Sean Eric Wolfe, lacked reasonable suspicion

of   criminal   activity   to   effectuate    a   stop.   Adkins   asserted

information Wolfe received from Chief Logan State Park Assistant

Superintendent David Darnell that someone in a blue or gray van

bearing license plate number 4EG634 was shooting at deer in the

park, in violation of state law, was based on anonymous tips and

did not bear sufficient indicia of reliability. The district court

held an evidentiary hearing at which Wolfe testified that, upon

responding to the call for emergency assistance, Darnell met

Trooper Wolfe at the entrance to the park and informed Wolfe that

Darnell had located deer carcasses.        Darnell gave Wolfe a paper on

which Sheila Adkins, a campground assistant, had written the

license plate number of the vehicle.         Trooper Wolfe then testified

that he entered the park and immediately spotted a van matching the

description given by Darnell and bearing the reported license


                                   - 2 -
plate. Trooper Wolfe initiated his lights and stopped the vehicle.

Adkins was in the front passenger seat and a twenty-two caliber

rifle was on the floorboards between the front seats. The district

court denied the motion to suppress, finding that Trooper Wolfe had

reasonable suspicion to stop the van.

            Adkins asserts on appeal that the suppression motion was

improperly denied because the trooper lacked reasonable suspicion

to stop the van because the tips were anonymous, did not contain

predictive information, and indicated no threat of imminent mass

destruction justifying the search without additional investigation

by the trooper. This court reviews the factual findings underlying

the denial of a motion to suppress for clear error, while reviewing

the legal determinations de novo.          United States v. Rusher, 966

F.2d 868, 873 (4th Cir. 1992).       When a suppression motion has been

denied, the evidence is reviewed in the light most favorable to the

government.    United States v. Seidman, 156 F.3d 542, 547 (4th Cir.

1998).   Given the facts known to Trooper Wolfe at the time of the

stop, we find that reasonable suspicion existed that a crime was

committed,    thus   permitting   the   officer   to   properly   stop   the

implicated vehicle to investigate.         See United States v. Hensley,

469 U.S. 221, 226 (1985).

            Accordingly,   the    district   court   properly   denied   the

motion to suppress.      We therefore affirm Adkins’ conviction and

sentence.     We dispense with oral argument because the facts and


                                   - 3 -
legal contentions are adequately presented in the materials before

the court and argument would not aid in the decisional process.



                                                         AFFIRMED




                              - 4 -